Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: all claims are unchanged.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new combination of references. Regarding the Elbner reference to answer the applicant’s argument made in pg.5 of the remarks. The examiner reintroduced the reference because after further consideration, the examiner found that the reference still reads into the limitations it was applied on. Additionally, the Elbner reference is in the same field of endeavor as the claimed invention. As for the Githinji reference regarding the argument made by the applicant in pg.6 of the remarks, the reference is no longer used in the present rejection. However, a new reference Coffey et al. is now being used to teach amorphous vanadium oxide VO2 used in microbolometers for increase sensitivity in infrared detection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Elbner et al. “Reliability of microbolometer thermal imager sensors using  chip-scale packing”, Elsevier Ltd, Procedia Engineering 120 (2015), pg.1191-1196 in view of Coffey et al. (US 8,228,159 B1; pub. Jul. 24, 2012) and further in view of Ikushima et al. (US 2005/0176179 A1; pub. Aug. 11, 2005).
Regarding claim 9, Elbner et al. disclose in a first embodiment: an array of elementary imaging bolometric detectors (pg.1191-1191 1. Infrared thermal imager sensor), at least one getter intended to ensure the trapping of residual gas during (pg.1194 3. Last para.) and after the forming of the detector; a hermetically-sealed cavity having said array and said at least one getter housed therein (pg.1194 4.), (pg.1194 4.). In the first embodiment Elbner et al. are silent about: in which each of the elementary bolometric detectors is formed of a bolometric membrane comprising a film made of amorphous vanadium oxide VOx, x being comprised between 1,8 and 2,3, said membrane being suspended above a substrate integrating a signal  for reading out the signal generated by said elementary detectors and sequentially addressing the elementary detectors, said cap is sealed by means of a seal  on a chip supporting the array of elementary detectors or on a package at the bottom of which the chip supporting the array of elementary detectors has been attached, said cavity being under vacuum or a low pressure. 
In a further embodiment, Elbner et al. disclose: in which each of the elementary bolometric detectors is formed of a bolometric membrane comprising a film made of amorphous vanadium oxide VOx,(pg.1192 2nd para.) said membrane being suspended above a substrate integrating a signal for reading out the signal generated by said elementary detectors (pg.1192 fig.2) and, said cap is sealed by means of a seal  on a chip supporting the array of elementary detectors or on a package at the bottom of which the chip supporting the array of elementary detectors has been attached, said cavity being under vacuum or a low pressure (pg.1192 2nd para.) motivated by the benefits for uncooled bolometers (Elbner et al. pg.1192 2nd para.).
In light of the benefits for uncooled bolometers as taught by Elbner et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments Elbner et al.
In a similar field of endeavor, Coffey et al. disclose: a film made of amorphous vanadium oxide VOx, x being comprised between 1,8 and 2,3 (col.4 L15-20 & col.8 L22-52) motivated by the benefits for an increase sensitivity microbolometer infrared detector (Coffey et al. col.4 L27-30).
In light of the benefits for an increase sensitivity microbolometer infrared detector as taught by Coffey et al., it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to use the amorphous vanadium oxide of Coffey et al. in the detector of Elbner et al. 
Coffey et al. are silent about: integrating a signal for sequentially addressing the elementary detectors.
In a similar field of endeavor, Ikushima et al. disclose: integrating a signal for sequentially addressing the elementary detectors (para. [0362] L6-9) with benefits for infrared imaging (Ikushima et al. para. [0337]).
In light of the benefits for infrared imaging as taught by Ikushima et al., it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combined detector of Elbner et al. and Coffey et al. with the teachings Ikushima et al. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elbner et al. “Reliability of microbolometer thermal imager sensors using  chip-scale packing”, Elsevier Ltd, Procedia Engineering 120 (2015), pg.1191-1196 in view of Coffey et al. (US 8,228,159 B1; pub. Jul. 24, 2012) in view of Ikushima et al. (US 2005/0176179 A1; pub. Aug. 11, 2005) and further in view of Brady et al. (US 8,153,980 B1; pub. Apr. 10, 2012).
Regarding claim 10, the combined references are silent about: the seal is made of a AuSn metal alloy.
In a similar field of endeavor, Brady et al. disclose: the seal is made of a AuSn metal alloy (fig.9 item 920) with benefits for forming vacuum tight seal (Brady et al. col.16 L7-8).
In light of the benefits for forming vacuum tight seal as taught by Brady et al., it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combined detector of Elbner et al., Coffey et al. and Ikushima et al. with the teachings Brady et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Elbner et al. “Reliability of microbolometer thermal imager sensors using  chip-scale packing”, Elsevier Ltd, Procedia Engineering 120 (2015), pg.1191-1196 in view of Coffey et al. (US 8,228,159 B1; pub. Jul. 24, 2012) and further in view of Black et al. (US 9,570,321 B1; pub. Feb. 14, 2017).
Regarding claim 11, the combination of Elbner et al., Coffey et al. and Ikushima et al. disclose: installing an array of elementary imaging bolometric detectors and at least one getter intended to ensure the trapping of residual gas during and after the forming of the detector in said cavity, each of the elementary bolometric detectors being formed of a bolometric membrane comprising a film made of amorphous vanadium oxide VOx, x being comprised between 1,8 and 2,3, said membrane being suspended above a substrate integrating a signal for reading out the signal generated by said elementary detectors and for sequentially addressing the elementary detectors, detectors or on a package at the bottom of which the chip supporting the array of elementary detectors has been attached, said cavity being under vacuum or a low pressure ; in which method: - the sealing of the upper cap of the cavity thereon, after the elementary imaging bolometric detectors and the activation of said getter is performed concurrently to the sealing of the upper cap of the cavity (see rejection of claim 1).The combined references are silent about: the getter have been installed therein, is performed at a temperature in the range from 280°C to 320°C for a duration in the range from 10 to 90 minutes ;- and the activation of said getter is performed concurrently to the sealing of the upper cap of the cavity.
In a similar field of endeavor, Black et al. disclose: the getter have been installed therein, is performed at a temperature in the range from 280°C to 320°C for a duration in the range from 10 to 90 minutes (col.10 L21-25);- and the activation of said getter is performed concurrently to the sealing of the upper cap (fig.2 item 120, col.11 L1-10) of the cavity (col.10 L48-59) with benefits for hermetic sealing (Black et al. col.11 L17).
In light of the benefits for hermetic sealing as taught by Black et al., it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combined method of Elbner et al., Coffey et al. and Ikushima et al. with the teachings Black et al.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Elbner et al. “Reliability of microbolometer thermal imager sensors using  chip-scale packing”, Elsevier Ltd, Procedia Engineering 120 (2015), pg.1191-1196 in view of Coffey et al. (US 8,228,159 B1; pub. Jul. 24, 2012) in view of Black et al. (US 9,570,321 B1; pub. Feb. 14, 2017) and further in view of Brady et al. (US 8,153,980 B1; pub. Apr. 10, 2012).
Regarding claim 15, the combined references are silent about: the seal sealing the upper cap to the cavity is made of AuSn alloy.
In a similar field of endeavor, Brady et al. disclose: the seal sealing the upper cap to the cavity is made of AuSn alloy (fig.9 item 920) with benefits for forming vacuum tight seal (Brady et al. col.16 L7-8).
In light of the benefits for forming vacuum tight seal as taught by Brady et al., it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combined method of Elbner et al., Coffey et al., Ikushima et al. and Black et al. with the teachings Brady et al.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the prior arts fail to teach, disclose suggest or make obvious: the film made of vanadium oxide VOx used to form the bolometric membrane has a resistivity measured at 30°C in the range from 6 ohm.cm to 24 ohm.cm.
Regarding claim 13, the prior arts fail to teach, disclose suggest or make obvious: the film made of vanadium oxide VOx used to form the bolometric membrane has a resistivity measured at 30°C in the range from 6 ohm.cm to 9 ohm.cm.
Regarding claim 14, the prior arts fail to teach, disclose suggest or make obvious: the film made of vanadium oxide VOx used to form the bolometric membrane has a resistivity measured at 30°C in the range from 6 ohm.cm to 9 ohm.cm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri between 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884